UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1104



DANIEL JOHNSON WILLIS, Chairman, Jones County
Improvement Association,

                                              Plaintiff - Appellant,

          and


JONES COUNTY IMPROVEMENT ASSOCIATION,

                                                          Plaintiff,

          versus


TOWN OF TRENTON, NORTH CAROLINA; SYLVIA A.
WILLIS, Mayor; WILLARD O. LEWIS, Council
Member; AL RIGGS, Council Member; CHARLES
JONES, Council Member; C. GLENN SPIVEY, Town
Clerk; TRENTON MEMORIAL ASSOCIATION, C. Glenn
Spivey as President; CAROL M. HOOD; INEZ
KOONCE BANKS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New  Bern.  Malcolm J. Howard,
District Judge. (CA-03-7-MC-H)


Submitted:   June 18, 2004                 Decided:   July 13, 2004


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Daniel Johnson Willis appeals the district court’s order

denying his motion to reconsider its denial of his request to file

a complaint.   Willis is subject to a pre-filing review order with

regard to actions against the Town of Trenton, which was named as

a defendant in the present complaint.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.   See Willis v. Town of Trenton,

No. CA-03-7-MC-H (E.D.N.C. Jan. 7, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -